DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 12/30/2020 has been acknowledged and entered. New claims 11-20 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/30/2020, with respect to claims 1, 10 and 11 have been fully considered and are persuasive.  The rejection therefore has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1 and 10 including “wherein three connection lines between the center points of three adjacent pixel defining aperture regions having different colors constitute an isosceles right triangle, and wherein three sub-pixel regions defined by the isosceles right triangle constitute one/a pixel unit; and 

In example:
(i) Wang (U.S. Patent Pub. No. 2016/0284766) teaches an organic light-emitting display panel, comprising a plurality of pixel defining aperture regions each having a same shape and a same size as others; wherein each pixel defining aperture region of the plurality of pixel defining aperture regions is partitioned into six sub-pixel regions, wherein each of the six sub-pixel regions has a same area defined by six boundary lines, wherein each of the six boundary lines is a connection line running from a center point to an edge of the pixel defining aperture region; wherein the plurality of the pixel defining aperture regions is characterized with three different colors; wherein the six sub-pixel regions of any one of the pixel defining aperture regions is characterized with a same color; wherein two adjacent pixel defining aperture regions of the plurality of 
(ii) Kim (U.S. Patent Pub. No. 2015/0162391) teaches a similar organic light emitting display panel, comprising: a plurality of pixel defining aperture regions; wherein the plurality of the pixel defining aperture regions are characterized with three different colors; wherein two adjacent pixel defining aperture regions of the plurality of pixel defining aperture regions are characterized with different colors; and wherein the three connection lines between the center points of three adjacent pixel defining aperture regions having different colors constitute an isosceles right triangle, but fails to specifically teach wherein the three sides of the triangle are formed by edges of the three sub-pixel unit or wherein each of the pixel driving units is equal to an area of the isosceles right triangle shaped pixel unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 16, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894